Civilian pay; additional pay of higher grade; Classification Act of 1949. — Plaintiffs, a group of Claims Examiners in Grade GS-9 in the Department of Health, Education, and Welfare, sued to recover the difference between the salary of Grade GS-9 which they were receiving and that of Grade GS-11 to which they claim entitlement under the Classification Act of 1949, as amended (63 Stat. 954, et seq.; 5 U.S.C. §§1071-1112), on the ground that positions substantially similar, to theirs were classified as Grade GS-11 in the Veterans Administration and that they, plaintiffs, are entitled to equal pay for substantially equal work within the meaning of the 1949 Act and the intention of Congress in enacting the law (section 1071 (congressional declaration of policy)). In its motion for summary judgment dismissing the petition, defendant contended that the decision of the Civil Service Commission as to the classification of plaintiffs’ positions was reached in accordance with the provisions of the Classification Act and, unless plaintiffs could show that the action was arbitrary or capricious, it was not subject to review in the courts, and defendant urged that plaintiffs’ allegation that the action was arbitrary was not supported by any particulars. On May 18,1962, the court, on the basis of the motion for summary judgment, opposition thereto, and oral argument of counsel, concluded that the petition failed to state a claim upon which relief might be granted and ordered that the petition be dismissed. Plaintiffs’ petition for writ of certiorari was denied by the Supreme Court, 371 U.S. 888.